DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 2, 4 – 5, 7, and 9 – 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aghara et al. (U.S. PG Pub 2017/0344107).

Regarding Claim 1, Aghara et al. teaches a method for adjusting a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13), comprising: 
determining position information (Figure 4, Element 405.  Paragraph 57) of a center point (Paragraph 14) of a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49) according to a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30), wherein the position information of the center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49) comprises information of a center point (Paragraph 14) of a left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and position information of a center point (Paragraph 14) of a right eye pupil (Figure 3B, Element 312B.  Paragraph 49); 
determining a first deviation (Paragraph 58) according to the position information of the center point (Paragraph 14) of the left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and position information of a left lens (Figure 3B, Element 343A.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16); 
determining a second deviation (Paragraph 58) according to the position information of the center point (Paragraph 14) of the right eye pupil (Figure 3B, Element 312B.  Paragraph 49) and position information of a right lens (Figure 3B, Element 343B.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16); and
adjusting a lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) according to the first deviation (Paragraph 58) and the second deviation (Paragraph 58), such that a position of a lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16) matches a position of the center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49),
wherein the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) is obtained by:
a camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is provided below and outside (Seen in Figure 3B) a lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) of the VR device (Figure 3A, Element 100.  Paragraph 16), the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is located directly below (Seen in Figure 3B) an optical axis of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44), the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is disposed on a side (Seen in Figure 3B) where the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) and the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) are opposite to each other, and the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module collects the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) regarding the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47); or
a camera module is disposed between the lens and a display screen of the VR device, wherein relative positions of the camera module, the lens, and the display screen are fixed, which are connected into an integral structural module, a semi-transparent semi-reflecting lens is provided between the lens and the display screen, the camera module and the semi-transparent semi-reflecting lens are oppositely disposed, and the camera module collects the human eye image reflected by the human eye on the semi-reflecting lens through the lens.

Regarding Claim 2, Aghara et al. teaches the method for adjusting the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 1 (See Above), wherein the determining the position information of the center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49) according to the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) comprises: performing image processing (Paragraphs 27 - 30) on the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) to determine the position information of the center point (Paragraph 14) of the left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and the position information of the center point (Paragraph 14) of the right eye pupil (Figure 3B, Element 312B.  Paragraph 49).

Regarding Claim 4, Aghara et al. teaches the method for adjusting the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 1 (See Above), further comprising: 
if a difference by subtracting the first deviation (Paragraph 58) from the second deviation (Paragraph 58) is greater than 0, determining that an interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) of a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) is greater than the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch; 
if the difference by subtracting the first deviation (Paragraph 58) from the second deviation (Paragraph 58) is less than 0, determining that the interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) is less than the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch; 
wherein the interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) is a distance between the center point (Paragraph 14) of the left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and the center point (Paragraph 14) of the right eye pupil (Figure 3B, Element 312B.  Paragraph 49); 
the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch is a distance between the left lens (Figure 3B, Element 343A.  Paragraph 44) optical axis and the right lens (Figure 3B, Element 343B.  Paragraph 44) optical axis.

Regarding Claim 5, Aghara et al. teaches the method for adjusting the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 1 (See Above), further comprising: 
if the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) is greater than a distance of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49), determining a first adjustment distance (Paragraph 49), wherein the first adjustment distance (Paragraph 49) is a distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch needed to be reduced, and reducing the distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch according to the first adjustment distance (Paragraph 49); or 
if the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) is less than the distance of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49), determining a second adjustment distance (Paragraph 49), wherein the second adjustment distance (Paragraph 49) is a distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch needed to be increased, and increasing the distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch according to the second adjustment distance (Paragraph 49).

Regarding Claim 7, Aghara et al. teaches an apparatus for adjusting a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13), comprising: a camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module, a processor (Figure 5, Element 510.  Paragraph 60), a memory (Figure 5, Element 520.  Paragraph 60) and a drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49); the processor (Figure 5, Element 510.  Paragraph 60) is respectively connected to the memory (Figure 5, Element 520.  Paragraph 60), the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module, and the drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49); wherein the memory (Figure 5, Element 520.  Paragraph 60) stores a program for realizing a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) adjustment, and the processor (Figure 5, Element 510.  Paragraph 60) executes the program for realizing the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) adjustment stored in the memory (Figure 5, Element 520.  Paragraph 60); 
the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is configured to take a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) and send the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) to the processor (Figure 5, Element 510.  Paragraph 60); 
the processor (Figure 5, Element 510.  Paragraph 60) is configured to, when it receives the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) sent by the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module, call the program stored in the memory (Figure 5, Element 520.  Paragraph 60) to recognize a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49) from the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) and determine position information of a center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49), wherein the position information of the center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49) comprises information of a center point (Paragraph 14) of a left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and position information of a center point (Paragraph 14) of a right eye pupil (Figure 3B, Element 312B.  Paragraph 49); 
determine a first deviation (Paragraph 58) according to the position information of the center point (Paragraph 14) of the left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and position information of a left lens (Figure 3B, Element 343A.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16); 
determine a second deviation (Paragraph 58) according to the position information of the center point (Paragraph 14) of the right eye pupil (Figure 3B, Element 312B.  Paragraph 49) and position information of a right lens (Figure 3B, Element 343B.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16), and the first deviation (Paragraph 58) and the second deviation (Paragraph 58) to the drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49); 
the drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49) is configured to adjust a lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) according to the first deviation (Paragraph 58) and the second deviation (Paragraph 58), such that a position of a lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) optical axis of the VR device (Figure 3A, Element 100.  Paragraph 16) matches a position of the center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49);
wherein 
the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is provided below and outside (Seen in Figure 3B) a lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) of the VR device (Figure 3A, Element 100.  Paragraph 16), the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is located directly below (Seen in Figure 3B) an optical axis of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44), the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module is disposed on a side (Seen in Figure 3B) where the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) and the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) are opposite to each other, and the camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) module collects the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) regarding the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47); or
a camera module is disposed between the lens and a display screen of the VR device, wherein relative positions of the camera module, the lens, and the display screen are fixed, which are connected into an integral structural module, a semi-transparent semi-reflecting lens is provided between the lens and the display screen, the camera module and the semi-transparent semi-reflecting lens are oppositely disposed, and the camera module collects the human eye image reflected by the human eye on the semi-reflecting lens through the lens.

Regarding Claim 9, Aghara et al. teaches the apparatus for adjusting a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 7 (See Above), wherein when the processor (Figure 5, Element 510.  Paragraph 60) calls the program stored in the memory (Figure 5, Element 520.  Paragraph 60), the processor (Figure 5, Element 510.  Paragraph 60) is specifically configured to: 
if a difference by subtracting the first deviation (Paragraph 58) from the second deviation (Paragraph 58) is greater than 0, determine that an interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) of a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) is greater than the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch; and 
if the difference by subtracting the first deviation (Paragraph 58) from the second deviation (Paragraph 58) is less than 0, determine that the interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) is less than the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch; 
wherein the interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) is a distance between the center point (Paragraph 14) of the left eye pupil (Figure 3B, Element 312A.  Paragraph 49) and the center point (Paragraph 14) of the right eye pupil (Figure 3B, Element 312B.  Paragraph 49); 
the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch is a distance between the left lens (Figure 3B, Element 343A.  Paragraph 44) optical axis and the right lens (Figure 3B, Element 343B.  Paragraph 44) optical axis.

Regarding Claim 10, Aghara et al. teaches the apparatus for adjusting a VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 9 (See Above), wherein: 
the processor (Figure 5, Element 510.  Paragraph 60) is further configured to determine a first adjustment distance (Paragraph 49) when determining that the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) is greater than a distance of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49), wherein the first adjustment distance (Paragraph 49) is a distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch needed to be reduced, and send an adjustment instruction (Figure 4, Element 409.  Paragraph 58) to the drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49), such that the drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49) drives a right lens (Figure 3B, Element 343B.  Paragraph 44) and a left lens (Figure 3B, Element 343A.  Paragraph 44) to move towards each other by the first adjustment distance (Paragraph 49) according to the adjustment instruction (Figure 4, Element 409.  Paragraph 58) comprising the first adjustment distance (Paragraph 49); or 
the processor (Figure 5, Element 510.  Paragraph 60) is further configured to determine a second adjustment distance (Paragraph 49) when determining that the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch of the VR device (Figure 3A, Element 100.  Paragraph 16) is less than the distance of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49), wherein the second adjustment distance is a distance of the lens (Figure 3B, Elements 343A and 343B.  Paragraph 44) pitch needed to be increased, and send the adjustment instruction (Figure 4, Element 409.  Paragraph 58) to the drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49), such that the drive motor (Figure 3B, Elements 317A and 317B.  Paragraph 49) drives the right lens (Figure 3B, Element 343B.  Paragraph 44) and the left lens (Figure 3B, Element 343A.  Paragraph 44) to move away from each other by the second adjustment distance (Paragraph 49) according to the adjustment instruction (Figure 4, Element 409.  Paragraph 58) comprising the second adjustment distance (Paragraph 49).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al. (U.S. PG Pub 2017/0344107) in view of Nakamura (U.S. PG Pub 2015/0286076).

Regarding Claim 6, Aghara et al. teaches the method for adjusting the VR interpupillary distance (Figure 3B, Element IPD.  Paragraph 13) according to claim 1 (See Above), wherein: a position of a geometric center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) image (Figure 3B, Element 241.  Paragraphs 27 - 30) is used to indicate a camera (Figure 3B, Elements 341A and 341B.  Paragraph 47) position, a recognized position of a center point (Paragraph 14) of a human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49) is used to indicate the position information of the center point (Paragraph 14) of the human eye (Figure 3B, Elements 311A and 311B.  Paragraph 47) pupil (Figure 3B, Elements 312A and 312B.  Paragraph 49), a horizontal distance between two points is represented by a quantity (Paragraph 33), and correspondingly, a deviation (Paragraph 58) of the distance is a difference between the quantity (Paragraph 33).
Aghara et al. is silent with regards to the position being the pixel position and a quantity being a quantity of pixel points.
Nakamura teach the position being the pixel position and a quantity being a quantity of pixel points Figure 7.  Paragraph 63).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the automatic view adjustments of Aghara et al. with the pixel measurements of Nakamura.  The motivation to modify the teachings of Aghara et al. with the teachings of Nakamura is to provide pupil detection is specified accurately, as taught by Nakamura (Paragraph 35).


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to teach at least the newly added claim limitations to at least Claim 1 (formerly of cancelled Claims 8 and 11).  The applicant argues that Figure 3B of Aghara et al. is could not disclose both the camera module is disposed on a side where the lens and the human eye are opposite each other and the camera module is disposed between the lens and a display screen of the VR device.  The examiner respectfully disagrees with the applicant’s assertion.
Aghara et al. discloses “As aforementioned, embodiments are not limited to merely adjusting lenses, such as lenses 343A, 343B, but that displays, such as display 313, may also be adjusted to achieve the same results. Further, it is to be noted that movements are not merely limited to X-axis and that such adjustments can be performed on Y-axis, Z-axis, etc., as illustrated in FIG. 3C (Paragraph 52.  Emphasis Added).”  Therefore, Aghara et al. teach that the position of the lenses can move in multiple dimensions, including the Z-axis.  This means that the camera can actually be in both configurations depending on the adjustment along the z-axis.  However, the examiner notes that the claim language does not require both configurations, the claim language requires one configuration OR the other configuration.  Furthermore, the instant specification does not disclose any embodiment where both configurations are possible, and if the applicant were to claim both configurations a rejection under 35 U.S.C. 112 would be applied for new matter.  The examiner lastly notes the broadness of the first configuration.  Instant claim 1 claims, among other limitations, “the camera module is disposed on a side where the lens and the human eye are opposite to each other.”  This does not require the sole configuration that the applicant contends (where the camera module is located between the lens and the eye).  The examiner suggests that the applicant further limit the above limitation, but reminds applicant of previously relied upon (Former Claim 11) Wilson (U.S. PG Pub 2017/0140223).  The Office is unmoved by the applicant’s assertion and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Travers (U.S. PG Pub 2007/0153374) discloses a binocular display that corrects for interpupillary distances.
Stafford (U.S. PG Pub 2014/0274391) discloses inter-pupillary distance adjustments.
Lin et al. (U.S. PG Pub 2018/0348860) disclose an immersive headset system that includes a sensor for determining an interpupillary distance value.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625